FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FABIO ORLANDO CRUZ TORRES,                       No. 13-73529
AKA Orlando Flabio Cruz, AKA Flabio
Nino,                                            Agency No. A200-709-702

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Fabio Orlando Cruz Torres, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part and dismiss in part

the petition for review.

       The BIA did not abuse its discretion in denying Cruz Torres’ motion to

reopen because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Cruz Torres

failed to establish that any regulatory exception to the time limitation for filing a

motion to reopen applied, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538
F.3d at 992 (court “defers to the Board’s exercise of discretion unless it acted

arbitrarily, irrationally or contrary to law”).

       We lack jurisdiction to consider Cruz Torres’ contentions regarding relief

under the Convention Against Torture because he did not raise them to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner must exhaust

claims in administrative proceedings below).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                     13-73529